Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Firstly, with respect to claim 1, within the last two lines, the language, “the poly(alkylene oxide)”, lacks antecedent basis.
Secondly, with respect to clams 5 and 7, the language denoted by “preferably”, renders the claims indefinite, because it is unclear if or to what extent the preferred language further limits the less preferred language within each claim.
	Thirdly, with respect to claim 15, the language, “any claim 1”, is improper.
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Handlin et al. (US 6,323,299).
	Handlin et al. disclose thermoplastic polyurethanes produced using hydrogenated polybutadiene diol, polyether diol, diisocyanate, and a chain extender, wherein quantities of reactants are disclosed that overlap those claimed.  See column 3, 
5.	Regarding the claimed method, Handlin et al. fail to practice the polymerization of the claimed reactants in the presence of a solvent.  Regarding the thermoplastic polyurethane of claims 16-18, Handlin et al. fail to disclose the claimed properties.
6.	Claims 16-18 are allowed.
7.	Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RABON A SERGENT/Primary Examiner, Art Unit 1765